   0:21-cv-00098-MGL-SVH          Date Filed 05/06/21     Entry Number 40       Page 1 of 3




                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF SOUTH CAROLINA
                               ROCK HILL DIVISION

EDDIE WASHINGTON,                           §
          Plaintiff,                        §
                                            §
vs.                                         §
                                            §        Civil Action No. 0:21-00098-MGL
U.S. DEPARTMENT OF HOMELAND                 §
SECURITY; ALEJANDRO MAYORKAS,               §
 in his official capacity; U.S. IMMIGRATION §
AND CUSTOMS ENFORCEMENT; TAE D. §
JOHNSON, in his official capacity;          §
ATTORNEY GENERAL; YORK COUNTY; §
YORK COUNTY SHERIFF’S OFFICE; and §
SERGEANT NICHOLAS SCHIFFERLE, as an §
 employee of York County Sheriff’s Office,  §
                 Defendants.                §


          ORDER ADOPTING THE REPORT AND RECOMMENDATION
       AND GRANTING THE FEDERAL DEFENDANTS’ MOTION TO DISMISS

       Plaintiff Eddie Washington (Washington) filed this civil action against the U.S.

Department of Homeland Security (DHS), Alejandro Mayorkas in his official capacity

(Mayorkas), U.S. Immigration and Customs Enforcement (ICE), Tae D. Johnson in his official

capacity (Johnson), the Attorney General (AG), York County, York County Sheriff’s Office

(YCSO), and YCSO employee Sergeant Nicholas Schifferle.             In Washington’s amended

complaint, he asserts eleven causes of action that may be divided into three groups: (1) claims

brought pursuant to 42 U.S.C. § 1983 for violations of his constitutional rights (first, second,

fourth, sixth, and eighth causes of action), (2) claims for violations of the South Carolina
   0:21-cv-00098-MGL-SVH             Date Filed 05/06/21       Entry Number 40         Page 2 of 3




Constitution (third, fifth, seventh, and ninth causes of action), and (3) state-law claims for civil

conspiracy (tenth cause of action) and conversion/claim and delivery (eleventh cause of action).

         This matter is before the Court for review of the Report and Recommendation (Report) of

the United States Magistrate Judge recommending DHS, Mayorkas, ICE, Johnson, and the AG’s

(collectively, Federal Defendants) motion to dismiss the amended complaint be granted. The

Report was made in accordance with 28 U.S.C. § 636 and Local Civil Rule 73.02 for the District

of South Carolina.

         The Magistrate Judge makes only a recommendation to this Court. The recommendation

has no presumptive weight. The responsibility to make a final determination remains with the

Court. Mathews v. Weber, 423 U.S. 261, 270 (1976). The Court is charged with making a de novo

determination of those portions of the Report to which specific objection is made, and the Court

may accept, reject, or modify, in whole or in part, the recommendation of the Magistrate Judge or

recommit the matter with instructions. 28 U.S.C. § 636(b)(1).

         The Magistrate Judge filed the Report on April 13, 2021. To date, Washington has failed

to file any objections. “[I]n the absence of a timely filed objection, a district court need not conduct

a de novo review, but instead must ‘only satisfy itself that there is no clear error on the face of the

record in order to accept the recommendation.’” Diamond v. Colonial Life & Acc. Ins. Co., 416

F.3d 310, 315 (4th Cir. 2005) (quoting Fed. R. Civ. P. 72 advisory committee’s note). Moreover,

a failure to object waives appellate review. Wright v. Collins, 766 F.2d 841, 845-46 (4th Cir.

1985).

         After a thorough review of the Report and the record in this case pursuant to the standard

set forth above, the Court adopts the Report and incorporates it herein. Therefore, it is the

judgment of the Court the Federal Defendants’ motion to dismiss the amended complaint is



                                                   2
   0:21-cv-00098-MGL-SVH          Date Filed 05/06/21      Entry Number 40        Page 3 of 3




GRANTED. Specifically, the Federal Defendants’ motion to dismiss Washington’s (1) federal

claims brought pursuant to 42 U.S.C. § 1983, (2) claims for violations of the South Carolina

Constitution, and (3) claims for civil conspiracy and conversion is GRANTED. Furthermore,

Washington’s request for declaratory relief is DENIED as to the Federal Defendants.

       IT IS SO ORDERED.

       Signed this 6th day of May 2021, in Columbia, South Carolina.

                                                     s/ Mary Geiger Lewis
                                                     MARY GEIGER LEWIS
                                                     UNITED STATES DISTRICT JUDGE

                                        *****
                             NOTICE OF RIGHT TO APPEAL

       The parties are hereby notified of the right to appeal this Order within sixty days from the

date hereof, pursuant to Rules 3 and 4 of the Federal Rules of Appellate Procedure.




                                                3
